Citation Nr: 1433016	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1978 and from September 1990 to April 1991.  The Veteran served in the Massachusetts Army National Guard from 1986 to 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.     

The Veteran presented testimony before the Board in September 2012.  The transcript has been obtained.

The matter was previously before the Board in November 2012 and November 2013 and remanded for further development and adjudication.  In November 2013, the Board awarded service-connection for a headache disorder; consequently, there no longer remains a claim in controversy.  

The claim for diabetes mellitus is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development. 

In November 2013, the Board directed the AMC/RO to contact the Veteran and request that he itemize and provide specific information regarding herbicide exposure in Canada.  He was asked to identify specific dates (within a 60 day period), locations and units to which was assigned.  Thereafter, with any additional information provided by the Veteran, and with the evidence already of record, the AMC/RO was to prepare a summary of the Veteran's alleged in-service exposure.  This summary was to be prepared regardless of whether the Veteran provided an additional statement, as requested above.  The summary and a copy of the Veteran's service personnel records was to be sent to the United States Army and Joint Services Records Research Center (JSRRC) to assist in verifying the reported in-service herbicide exposure at CFB in Gagetown, New Brunswick.    

A hand-written note on a copy of the Board's November 2013 remand, presumably by the AMC/RO, indicated there was not enough information for a request to JSRRC as a 60 day time-frame was needed; however, a review of the Veteran's virtual record (Veterans Benefits Management System (VBMS)) reveals the Veteran provided a copy of his Orders to CFB Gagetown, New Brunswick, Canada, in March 2014.  These Orders indicate the Veteran was ordered to Annual Training at CFB Gagetown, New Brunswick, Canada, from August 11, 1988, to August 27, 1988.  He was assigned to Service Battery, 1st Battalion (155mm)(T), 101st Field Artillery.  As the Veteran provided the necessary information, and his service in Canada has been verified, a formal request should be made to JSRRC to assist in verifying the reported in-service herbicide exposure.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

In light of verification of the Veteran's annual duty training (ADT) between July 13, 1996, and July 27, 1996, it is important that an additional request for medical records from DNK, PA, is made to determine the exact date of diagnosis as the benefits available to the Veteran and the burden of proof is dependent on such information.  

Further, an addendum opinion from the April 2014 VA examiner is necessary.  The examiner indicated that there was no aggravation of the diabetes by the military service after 1996; however, the examiner failed to provide any rationale for the opinion and failed to address service treatment records, which indicate the Veteran became an insulin dependent diabetic in 2005.  Also, the examiner opined diabetes mellitus was not related to the Veteran's service as he was not on active duty status in 1996; however, the records clearly show he was on a period of ADT in July 1996.  In light of the missing records from DNK, PA, showing the exact date of diagnosis of diabetes mellitus, an addendum opinion on the nature and etiology of the diabetes is also necessary once this information has been obtained.  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.   

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return the appropriate release forms so that VA can obtain any evidence of treatment for his diabetes mellitus from DNK, PA.  (a) The RO should attempt to obtain copies of all pertinent outstanding records, especially those dated in 1996.  (b) The RO should attempt to confirm the exact date of diagnosis of diabetes mellitus from DNK, PA.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records.

2.  With the additional information provided by the Veteran, and with the evidence already of record, the AMC/RO must prepare a summary of the Veteran's alleged in-service exposure.  The Veteran was ordered to Annual Training at CFB Gagetown, New Brunswick, Canada, from August 11, 1988, to August 27, 1988.  He was assigned to Service Battery, 1st Battalion (155mm)(T), 101st Field Artillery.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence of herbicide use/exposure at CFB in Gagetown, New Brunswick, during the specific time frame in August 1988.    

3.  After completion of the foregoing, an addendum opinion must be sought from the examiner who performed the April 2014 VA examination, if available.  Otherwise, the opinion must be sought from a similarly qualified provider.  

The RO must provide the exact dates of ADT (July 13-27) and inactive duty training (February 3, 4; March 2, 23; April 13; May 2, 3, 4, 5; June 1, 2, 22; August 21, 24, 25; September 21, 22; November 2, 3; December 7) in 1996 to the examiner.  The RO must inform the examiner the Veteran had ADT in CFB Gagetown, New Brunswick, Canada, from August 11-27, 1988.  The RO must inform the examiner whether exposure to herbicides during such ADT has been confirmed by the JSRRC.

Thereafter, the examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus is related to the Veteran's active military service, herbicide exposure in August 1988 (if confirmed), or the period of ADT in July 1996?  

The examiner should additionally offer an opinion whether it is at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus was aggravated during a period of active duty or ADT beyond the natural progression of the disease?  The examiner must make specific reference to service treatment records to include, but not limited to, a letter dated in June 2005 showing the Veteran became an insulin dependent diabetic.    

THE COMPLETE RATIONALE FOR ALL OPINIONS EXPRESSED MUST BE PROVIDED.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



